         Case 1:18-cv-12058-RGS Document 43 Filed 10/18/18 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
SECURITIES AND EXCHANGE              )
COMMISSION,                          )
             Plaintiff               )
                                     )
      v.                             )
                                     )
ROGER KNOX, WINTERCAP, SA,           )
MICHAEL T. GASTAUER, WB12            )    Civil Action No. 18-CV-12058-RGS
US INC., SILVERTON SA INC.,          )
WINTERCAP SA INC. AND B2 CAP         )
INC.                                 )
             Defendants,             )
                                     )
RAIMUND GASTAUER, SIMONE             )
GASTAUER FOEHR, AND B21 LTD.,        )
             Relief Defendants       )
____________________________________)


                 MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       Undersigned counsel Philip G. Cormier and Syrie D. Fried respectfully move this Court

for leave to withdraw as counsel for the defendant Roger Knox in the above-captioned case. In

addition to being sued in this civil case, Mr. Knox was also charged and has been detained

pursuant to a criminal complaint alleging violations of the federal securities laws. The complaint,

dated September 27, 2018, was unsealed on October 3, 2018. On that same day, undersigned

counsel appeared with Mr. Knox at his initial appearance, with the expectation that they would

be compensated for their services and expenses. Counsel subsequently learned on October 5,

2018, that the temporary restraining order [“TRO”][Doc. No. 9] had issued in this case. To

protect Mr. Knox’s Fifth and Sixth Amendment rights at this early stage of the criminal case,



                                               -1-
         Case 1:18-cv-12058-RGS Document 43 Filed 10/18/18 Page 2 of 3



counsel entered their appearances in this case and filed the motion seeking a modification of the

TRO [Doc. 25] to allow funds deposited in counsel’s IOLTA account to pay for Mr. Knox’s

representation in the criminal case. Yesterday, the Court denied, without prejudice, the motion to

modify the TRO.

       The denial of the motion to modify the TRO renders Mr. Knox unable to pay for

counsel’s services. Continuing the representation of Mr. Knox in this case would result in an

unreasonable financial burden on counsel and their firm. Counsel have notified Mr. Knox and

conferred with him about this motion. 1

       In light of the foregoing, the Court should grant counsel leave to withdraw.

DATED: October 18, 2018

                                                     Respectfully submitted,

                                                     /s/ Philip G. Cormier
                                                     Philip G. Cormier
                                                     BBO #554515
                                                     pc@gscfboston.com


                                                     /s/ Syrie D. Fried
                                                     Syrie D. Fried
                                                     BBO #555815
                                                     sf@gscfboston.com

                                                     Good Schneider Cormier & Fried
                                                     83 Atlantic Avenue
                                                     Boston, MA 02110
                                                     Tel. (617) 523-5933
                                                     Fax. (617) 523-7554




1
   For the same reasons, counsel have also moved for leave to withdraw as counsel in the
criminal case.
                                             -2-
         Case 1:18-cv-12058-RGS Document 43 Filed 10/18/18 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I, Philip G. Cormier, do hereby certify that the above document was filed electronically
via this Court’s electronic case filing system (“ECF”), and will be served electronically upon the
parties identified in the Notice of Electronic Filing (“NEF”) this 18th day of October, 2018.

                                                     /s/ Philip G. Cormier
                                                     Philip G. Cormier




                                               -3-
